DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 23 November 2021 have been fully considered but they are not deemed to be persuasive.
By the amendment filed 23 November, claims 1, 15, and 20 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Response to Arguments
On pages 15-17, Applicants argue that Heo and Zhuang do not describe or suggest “selecting, by the computer device, a context category from the plurality of context categories, wherein the context category includes at least one of a cell density context category relating to a density of base stations in a geographic area, a mobility context category relating to how mobile user devices associated with a base station sector are, or a subscriber type context category that identifies types of subscribers associated with the base station sector”, as recited in amended claim 1.
Examiner disagrees. As recited in the Office action, Heo discloses:
selecting, by the computer device, a context category from the plurality of context categories (fig. 2; para. 55, basic coverage nodes 202-214a and non-basic coverage nodes 216a-222a), wherein the context category includes at least one of a cell density context category relating to a density of base stations in a geographic area, a mobility context category relating to how mobile user devices associated with a base station sector are, or a subscriber type context category that identifies types of subscribers associated with the base station sector (para. 46, reconfiguraiton of additional transmission nodes/cells, with new PCIs/Cell-IDs, to improve traffic load increases within the selected coverage area; para. 47, considering mobility and capacity in Cell-ID configuration, e.g., high traffic with multiple users traveling at low speeds vs low traffic with users traveling at high speeds, i.e., mobility context category, subscriber type context category3; depending on traffic load and/or speed, one of high mobility cell-ID configuration and high load capacity Cell-ID configuration can be selected; para. 48, discussing implementing nodes/cells that can adjust to varying loads and spectral efficiencies; para. 74, a self-optimiazation of networks (SON) can reconfigure a set of cells during off-peak hours to use the same cell-ID to reduce the mobility overhead and later split the different cells to increase spectral efficiency during periods of high demand associated with traffic congestion.).
In summary, Heo discloses configuring nodes/cells based on traffic load requirements, speed/mobility of users. Heo thus discloses the aforementioned limitations, as claimed.
Terminal Disclaimer
The terminal disclaimer filed on 23 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,484,892 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al (US Pub. 2013/0272132) in view of Zhuang et al (US Pub. 2013/0023217).
Regarding claim 1, discloses a method comprising: 
classifying, by a computer device (fig. 2, O&M 232; para. 55, a network having an O&M module), a plurality of base station …, associated with a plurality of base stations, into a plurality of context categories, wherein each base station of the plurality of base stations services multiple base station … of the plurality of base station … (para. 50, eNodeBs that can be MaCro-Node (MCN) and Low Power Node (LNP) which can be a micro cell, a pico cell, a femto cell, etc.); 
selecting, by the computer device, a context category from the plurality of context categories (fig. 2; para. 55, basic coverage nodes 202-214a and non-basic coverage nodes 216a-222a), wherein the context category includes at least one of a cell density context category relating to a density of base stations in a geographic area, a mobility context category relating to how mobile user devices associated with a base station sector are, or a subscriber type context category that identifies types of subscribers associated with the base station sector (para. 46, reconfiguraiton of additional transmission nodes/cells, with new PCIs/Cell-IDs, to improve traffic load increases within the selected coverage area; para. 47, considering mobility and capacity in Cell-ID configuration, e.g., high traffic with multiple users traveling at low speeds vs low traffic with users traveling at high speeds, i.e., mobility context category, subscriber type context category3; depending on traffic load and/or speed, one of high mobility cell-ID configuration and high load capacity Cell-ID configuration can be selected; para. 48, discussing implementing nodes/cells that can adjust to varying loads and spectral efficiencies; para. 74, a self-optimiazation of networks (SON) can reconfigure a set of cells during off-peak hours to use the same cell-ID to reduce the mobility overhead and later split the different cells to increase spectral efficiency during periods of high demand associated with traffic congestion.);
determining, by the computer device, an optimization parameter adjustment for a subset of base station …, of the plurality of base station …, classified in the selected context category, wherein the optimization parameter adjustment adjusts at least one of a coverage, a quality, a capacity, or an accessibility parameter (fig. 9; para. 104-106; the O&M module comprising candidate set of MCNs and LNPs); and 
instructing, by the computer device, base stations associated with the subset of base station … to implement the determined optimization parameter adjustment (fig. 9; para. 104-105, the O&M module comprising candidate set of MCNs and LNPs based on thresholds and/or factors such as QoS requirements). 
Heo discloses base stations, but not base station sectors. However Zhuang from an analogous art discloses configuring relevant parameters of the inner sector and the outer sector to improve the spectral efficiency of the cell (fig. 1; para. 8). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configures the base station sector as taught by Zhuang in the network of Heo in order to improve spectral efficiency (Zhuang, para. 8).

Regarding claim 2, the combination of Heo and Zhuang further discloses wherein classifying the plurality of base station sectors into the plurality of context categories includes: 
selecting a base station sector of the plurality of base station sectors (fig. 2; para. 60); 
determining a number of neighbors associated with the selected base station sector (para. 187; Zhuang, para. 74); 
determining a cell density classification for the selected base station sector based on the determined number of neighbors (fig. 2; para. 60); and 
determining a context category of the plurality of context categories for the selected base station sector based on the determined cell density classification (fig. 2; para. 60). 


Regarding claim 3, the combination of Heo and Zhuang further discloses wherein determining the number of neighbors associated with the selected base station sector includes: 
obtaining a neighbor list associated with the selected base station sector (fig. 2; para. 60; Zhuang, para. 91); 
filtering the neighbor list by removing neighbors associated with a distance that is less than a first distance threshold or greater than a second distance threshold and by removing any neighbors associated with a handover success rate that is less than a handover success rate threshold (fig. 2; para. 60; Zhuang, para. 91); and 
determining the number of neighbors based on the filtered neighbor list (fig. 2; para. 60; Zhuang, para. 91). 
Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the base station sectors as taught by Zhuang in the network of Heo in order to improve spectral efficiency (Zhuang, para. 8).

Regarding claim 4, Heo in view of Zhuang further discloses wherein classifying the plurality of base station sectors into the plurality of context categories includes: 
selecting a base station sector of the plurality of base station sectors (fig. 2; para. 60); 
determining a number of handovers associated with the selected base station sector (para. 45); 
determining a mobility classification for the selected base station sector based on the determined number of handovers (para. 45); and 


Regarding claim 5, Heo in view of Zhuang further discloses wherein classifying the plurality of base station sectors into the plurality of context categories includes: 
selecting a base station sector of the plurality of base station sectors (fig. 2; para. 60); 
determining a portion of user equipment (UE) devices, associated with the selected base station sector, that are located indoors based on pathloss values associated with the UE devices (fig. 2; para. 50); 
determining that the portion of UE devices that are located indoors is greater than an indoor portion threshold (fig. 2; para. 50); and 
classifying the selected base station sector in an indoor context category based on determining that the portion of UE devices that are located indoors is greater than the indoor portion threshold (fig. 2; para. 50). 

Regarding claim 6, Heo in view of Zhuang further discloses wherein determining the optimization parameter adjustment for the subset of base station sectors, of the plurality of base station sectors, classified in the selected context category includes: 
determining a coverage and quality optimization parameter adjustment for the subset of base station sectors, of the plurality of base station sectors, classified in the selected context category, based on a coverage and quality requirement associated with the selected context category, and wherein determining a coverage and quality optimization parameter adjustment for the subset of base station sectors includes (fig. 9; para. 42): 
selecting the coverage and quality optimization parameter adjustment to improve signal quality, when the selected context category corresponds to a high density context category (fig. 9; para. 42); and 

Regarding claim 7, Heo in view of Zhuang further discloses wherein determining the optimization parameter adjustment for the subset of base station sectors, of the plurality of base station sectors, classified in the selected context category includes: determining a coverage and quality optimization parameter adjustment for the subset of base station sectors, of the plurality of base station sectors, classified in the selected context category, based on a coverage and quality requirement associated with the selected context category, and wherein determining the coverage and quality optimization parameter adjustment for the subset of base station sectors includes: selecting the coverage and quality optimization parameter adjustment to improve signal coverage, when the selected context category corresponds to a high mobility context category; and selecting the coverage and quality optimization parameter adjustment to improve signal quality, when the selected context category corresponds to a low mobility context category, wherein the high mobility context category is associated with a higher handover rate than the low mobility context category (fig. 9; para. 42). 



Regarding claim 9, Heo in view of Zhuang further discloses wherein determining the optimization parameter adjustment for the subset of base station sectors, of the plurality of base station sectors, classified in the selected context category includes: determining a capacity optimization parameter adjustment for the subset of base station sectors based on a capacity requirement associated with the selected context category; and wherein determining the capacity optimization parameter adjustment for the subset of base station sectors includes at least one of: selecting an intra-frequency cell offset based on the selected context category; selecting an inter-frequency cell offset based on the selected context category; or selecting a carrier aggregation configuration based on the selected context category (fig. 21; para. 47). 



Regarding claim 11, Heo in view of Zhuang further discloses wherein determining the optimization parameter adjustment for the subset of base station sectors, of the plurality of base station sectors, classified in the selected context category includes: determining a capacity optimization parameter adjustment for the subset of base station sectors based on a capacity requirement associated with the selected context category; and wherein determining the capacity optimization parameter adjustment for the subset of base station sectors includes at least one of: selecting a low handover threshold for handovers from a high frequency band to a low frequency band, wherein the high frequency band is associated with higher frequencies than the low frequency band, when the selected context category corresponds to a high density context category; and selecting a high handover threshold for handovers from the high frequency band to the low frequency band, when the selected context category corresponds to a low density context category, wherein the high handover threshold is higher than the low handover threshold, and wherein the high density context category is associated with a higher base station density than the low density context category (fig. 21; para. 47). 

Regarding claim 12, Heo in view of Zhuang further discloses wherein determining the optimization parameter adjustment for the subset of base station sectors, of the plurality of base station sectors, classified in the selected context category includes: determining an accessibility optimization parameter adjustment for the subset of base station sectors based on an accessibility requirement associated with the selected context category; and wherein determining the accessibility optimization parameter adjustment for the subset of base station sectors includes at least one of: selecting a physical random access channel (PRACH) preamble based on the selected context category; selecting a root sequence index (RSI) based on the selected context category; or selecting a cell radius based on the selected context category (para. 45). 

Regarding claim 13, Heo in view of Zhuang further discloses wherein determining the optimization parameter adjustment for the subset of base station sectors, of the plurality of base station sectors, classified in the selected context category includes: determining an accessibility optimization parameter adjustment for the subset of base station sectors based on an accessibility requirement associated with the selected context category; and wherein determining the accessibility optimization parameter adjustment for the subset of base station sectors includes at least one of: selecting a short time physical random access channel (PRACH) preamble, when the selected context category corresponds to a high density context category; and selecting a long time PRACH preamble, when the selected context category corresponds to a low density context category, wherein the short time PRACH preamble takes a shorter time to transmit than the long time PRACH preamble, and wherein the high density context category is associated with a higher base station density than the low density context category (para. 45). 



Claim 15 recites a device corresponding to the method of claim 1, and is thus similarly rejected.
Claims 16-19 recite substantially identical subject matter as recited in claims 2, 3, 9, and 12, respectively, and are thus similarly rejected.
Claim 20 recites a system corresponding to the method of claim 1, and is thus similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468